Case: 14-50541      Document: 00512934302         Page: 1    Date Filed: 02/11/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50541
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 11, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

DEMECIO HERNANDEZ-GUEVARA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:13-CR-1313-1


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Demecio Hernandez-Guevara (Hernandez) was sentenced to a 48-month
term of imprisonment, followed by three years of supervised release, pursuant
to his guilty plea to illegal reentry of a deported alien. See 8 U.S.C. § 1326. He
challenges the substantive reasonableness of his sentence, arguing that it is
greater than necessary to satisfy the goals of 18 U.S.C. § 3553(a). He complains
that the Guidelines effectively double count the defendant’s criminal history in


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 14-50541   Document: 00512934302    Page: 2   Date Filed: 02/11/2015


                                 No. 14-50541

calculating his sentencing range. Hernandez also asserts that the district
court placed undue weight on his single prior conviction and ignored his
personal circumstances and familial obligations when imposing the instant
sentence.
       We review Hernandez’s challenge to the substantive reasonableness of
his sentence for abuse of discretion, see Gall v. United States, 552 U.S. 38, 49-
51 (2007), and apply a rebuttable presumption of reasonableness to the within-
guidelines sentence, see United States v. Mondragon-Santiago, 564 F.3d 357,
360 (5th Cir. 2009). For purposes of preserving the issue for possible further
review, Hernandez argues that the presumption of reasonableness should not
apply because the illegal reentry Guideline lacks an empirical basis.         As
Hernandez concedes, his argument is foreclosed. See United States v. Duarte,
569 F.3d 528, 529-31 (5th Cir. 2009); Mondragon-Santiago, 564 F.3d at 366-
67.
       We have rejected the argument that double and triple counting
necessarily renders a sentence unreasonable. See Duarte, 569 F.3d at 529-31;
United States v. Palma-Palma, 551 F. App’x 220, 221 (5th Cir.), cert. denied,
134 S. Ct. 2154 (2014). Although Hernandez asserts that the district court
placed undue weight on his single, prior conviction and failed to consider his
personal circumstances, he has not shown that his sentence does not account
for a factor that should receive significant weight, gives significant weight to
an irrelevant or improper factor, or represents a clear error of judgment in
balancing sentencing factors. See United States v. Cooks, 589 F.3d 173, 186
(5th Cir. 2009). Mere disagreement with the propriety of his sentence or with
the weight given to § 3553(a) factors does not suffice to rebut the presumption
of reasonableness that attaches to a within-guidelines sentence. See United




                                       2
    Case: 14-50541    Document: 00512934302    Page: 3   Date Filed: 02/11/2015


                                No. 14-50541

States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010). The judgment of the district
court is AFFIRMED.




                                      3